        Case 7:19-cv-00052 Document 30 Filed on 07/01/20 in TXSD Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-052
                                       §
 8.903 ACRES OF LAND, MORE OR LESS §
 SITUATE IN STARR COUNTY, STATE        §
 OF TEXAS; AND JOHN F. J. GUERRA,      §
                                       §
                    Defendant.         §
______________________________________________________________________________

               UNITED STATES’ BRIEF ON JUST COMPENSATION
______________________________________________________________________________

           In response to the Court’s Order, 1 the United States respectfully submits this Brief on Just

Compensation for the temporary right of entry acquired in the instant proceeding. As discussed

below, temporary rights of entry for surveying purposes have no measurable market value. They

are minimal in scope, limited in time, and reserve to the landowner all rights and interests that do

not interfere with the United States’ narrow ability to survey and assess the property. The nominal

$100 in estimated just compensation the United States deposited in this case 2 more than

compensates for this limited right of entry with no measurable market value.

                         BACKGROUND PERTINENT TO THIS FILING

       1. Here, the United States acquired a temporary easement authorizing it to enter the

landowner’s property to:

           make borings, and conduct [surveying, testing, and other investigatory work needed
           to plan the proposed construction of roads, fencing, vehicle barriers, security
           lighting, camera, sensors, and related structures designed to help secure the United


1
    Dkt. No. 29.
2
    See Dkt. No. 5.
      Case 7:19-cv-00052 Document 30 Filed on 07/01/20 in TXSD Page 2 of 11



         States/Mexico border within the State of Texas]… including the right to trim or
         remove vegetative or structural obstacles that interfere with said work . . . . 3

The estate taken has a 12-month term. 4 Importantly, the landowner retains “all right, title, and

privileges as may be used and enjoyed without interfering with or abridging the rights” specified

above. 5

    2. The United States deposited $100 as the estimated just compensation in this case. 6 The

temporary estate acquired is limited in scope and duration and, as noted above and explained in

more detail below, has no measurable market value. Also as explained in more detail throughout

this brief, because the U.S. Constitution takings clause and the Declaration of Taking Act require

an estimate of just compensation to be deposited and paid to the landowner, and yet the estate

acquired has no measurable market value, the United States determined, as an administrative

matter, that $100 accurately represents the nominal value of the estate. 7

                                                ARGUMENT

    I.       Defendant Has Not Established Fair Market Value Of The Temporary Right Of
             Entry Acquired Here

    3.     Under the Fifth Amendment’s takings clause, private property may not be taken for a

public purpose without “just compensation.” 8 Just compensation generally means the fair market

value of the property when acquired. 9 Fair market value is typically defined as “what a willing

buyer would pay in cash to a willing seller.” 10



3
  Dkt. No. 2 at Schedule E (incorporating Schedule B).
4
  Id.
5
  Id. (emphasis added).
6
  Dkt. No. 5.
7
  See Ex. 1 (Unsworn Declaration Under Penalty of Perjury of Jason Powell “Decl. of J. Powell”), generally and ¶
16.
8
  U.S. Const. amend. V.
9
  See Kirby Forest Indus., Inc. v. United States, 467 U.S. 1, 10 (1984).
10
   United States v. Miller, 317 U.S. 369, 374 (1943).

                                                   Page 2 of 11
      Case 7:19-cv-00052 Document 30 Filed on 07/01/20 in TXSD Page 3 of 11



     4. In a federal condemnation action, just compensation is determined by calculating the

property’s fair market value on the date it was acquired—the “date of taking.” 11 Courts determine

the value based on what a hypothetical buyer in the open market would pay a willing seller. 12

Generally, for a permanent acquisition, “[t]he best evidence of market value is comparable sales—

i.e., sales from a willing seller to a willing buyer of similar property in the vicinity of the taking at

or about the same time as the taking.” 13

     5. “Considerations that may not reasonably be held to affect market value are excluded.” 14

Thus, the value that the individual landowner places on a property is not relevant to the valuation

inquiry. 15

     6. In the case of a temporary taking, like the right of entry the United States acquired title to

over the subject property, since the property is returned to the owner when the estate taken ends,

the just compensation to which the owner is entitled is the value of the United States’ limited use

of the property during the temporary taking. 16 Generally, market rental value is the appropriate

measure of compensation for a temporary taking. 17




11
   See generally id.; United States v. Reynolds, 397 U.S. 14 (1970).
12
   Id.
13
   United States v. 8.41 Acres of Land, More or Less, Situated in Orange County, State of Texas, et al., 680 F.2d
388, 395 (5th Cir. 1982) (citations omitted).
14
   United States v. 50 Acres of Land, 469 U.S. 24, 29 (1984).
15
   See U.S. v. 79.20 Acres of Land, More or Less, Situated in Stoddard County, Missouri, 710 F.2d 1352, 1357 (8th
Cir. 1983) (holding “[a]ny special value to the owner or to the condemnor must be disregarded by the fact-finding
body in arriving at fair-market value”) (citing Miller, 317 U.S. at 375).
16
   See First English Evangelical Lutheran Church v. Los Angeles, 482 U.S. 304, 319 (1987) (“Where this burden
results from governmental action that amounted to a [temporary] taking, the Just Compensation Clause of the Fifth
Amendment requires that the government pay the landowner for the value of the use of the land during this
period.”).
17
   Kimball Laundry Co. v. United States, 338 U.S. 1, 7 (1949).
                                                      Page 3 of 11
      Case 7:19-cv-00052 Document 30 Filed on 07/01/20 in TXSD Page 4 of 11



     7. Furthermore, as this Court recently found in United States v. 30.00 Acres of Land, et al.,

“[i]n land condemnation cases, the landowner has the burden of establishing the value of the

property to be condemned.” 18

     8. To date, Defendant has failed to meet his burden to establish the fair market value of the

temporary right of entry at issue here. He has offered no comparable sales, which as explained

below, do not exist for temporary rights of entry that have no measurable market value. Defendant

has also failed to offer evidence and establish how the temporary right of entry acquired by the

Untied States affects or impairs his use of the subject property. He further has offered no evidence

that the presence of a temporary right of entry for a limited purpose affects a property’s sale or

rental price, or that this temporary right has any independent sale or rental value. As he has not

established the value of the temporary right of entry acquired by the United States, the Court

should, on this basis alone, accept the United States’ estimate of just compensation for a temporary

right that has no measurable market value. 19

     9. Similar to United States v. 50.822 Acres, this Court recently held “the United States’

estimate of $100 [was] sufficient just compensation to compensate [the landowner] for the

easement over the Subject Property” after finding the landowner failed to meet her burden of

establishing value. 20




18
   United States v. 30.00 Acres of Land, et al., 2020 WL 185489, at *2 (S.D. Tex. April 13, 2020) (citing United
States v. 62.50 Acres, 953 F.2d 886, 890 (5th Cir. 1992)). See also United States v. 50.822 Acres of Land, More or
Less, In Nueces County, State of Tex., 950 F.2d 1165, 1169 (5th Cir. 1992); 8.41 Acres, 680 F.2d at 394 (citing
United States ex rel. Tennessee Valley Auth. v. Powelson, 319 U.S. 266 (1943) (“The burden of establishing the
value of the lands sought to be condemned is on the landowner.”)).
19
   See 8.41 Acres, 680 F.2d at 395 (“The landowners had an opportunity to prove the market value of the tracts was
higher than established by the Government, but failed to meet this burden . . . . Accordingly, it is unnecessary to
conduct additional hearings on determining the fair market value of the parcels.”).
20
   United States v. 30.00 Acres of Land, et al., No. 7:19-CV-00234, Dkt. No. 30 at 9. (S.D. Tex. June 9, 2020).
                                                      Page 4 of 11
      Case 7:19-cv-00052 Document 30 Filed on 07/01/20 in TXSD Page 5 of 11



     II.     Temporary Rights Of Entry Have No Measurable Market Value

     10. Even if the Court were to look beyond Defendant’s failure to establish the value of the

temporary right of entry at issue, it has no measureable market value. As discussed above, just

compensation for an acquisition by condemnation is the fair market value of the property acquired,

the best evidence of which for a permanent taking is comparable sales. 21 Or, for a temporary

taking, the just compensation to which the owner is entitled is the fair rental value for the period

for which the United States uses the property. 22 But temporary rights of entry for survey and

investigative purposes do not affect the market value of the subject property. For instance, when a

home or landowner sells property, most lenders require a survey and appraisal; however, granting

temporary authorization for the property to be surveyed and inspected does not affect the value

and sales price of the property.

     11. Available market data does not show a difference in the value of a property burdened with

a temporary right-of-entry easement to conduct a survey as compared to a property without such

an easement. Mr. Roger Jennings, a licensed real estate appraiser and the Chief Supervisory

Review Appraiser with the United States Army Corps of Engineers (USACE), Fort Worth (Texas)

District, has analyzed the market value of temporary rights of entry. 23 As a result of his analysis,

and in his professional opinion, Mr. Jennings has determined that there is no measurable market

value associated with these temporary rights of entry. 24

     12. Mr. Jennings is very familiar with the Rio Grande Valley market area, having performed

18 appraisals and over 70 appraisal reviews for properties in this area within the past two years. 25



21
   8.41 Acres, 680 F.2d at 395.
22
   Kimball Laundry, 338 U.S. at 7.
23
   Ex. 2 (Unsworn Declaration Under Penalty of Perjury of Roger Jennings “Decl. of R. Jennings”), generally and ¶
1.
24
   Id. at ¶ 10.
25
   Id. at ¶ 2.
                                                  Page 5 of 11
      Case 7:19-cv-00052 Document 30 Filed on 07/01/20 in TXSD Page 6 of 11



As part of his analysis of whether a temporary right of entry has a measurable market value, he

researched data regarding USACE acquisitions of temporary rights of entry going back 15 years. 26

He identified 1,160 temporary rights of entry USACE acquired during this period, 533 of which

were acquired for the same project for which the United States is surveying the subject property. 27

For each of these temporary rights of entry for which the United States had to file a condemnation

action and yet had no measurable market value, the United States made an administrative decision

to deposit an estimated just compensation of no more than a nominal amount of $100. 28 Generally,

rights of entry acquired without a condemnation action were obtained without any consideration

paid to the landowner. 29

     13. Mr. Jennings also interviewed market participants, who each confirmed that temporary

rights of entry have no measurable market value. 30 He spoke to Mr. John Hastings, who has

extensive experience in the natural gas and oil industry obtaining temporary rights of entry in

Arkansas, Oklahoma, Kansas, Colorado, Wyoming, and Texas. 31 Mr. Hastings explained that, in

his experience, it is not customary to pay for temporary rights of entry, and that any consideration

paid for a temporary right of entry is not based on market value because there is no such value

associated with a temporary right of entry. 32 Mr. Jennings also spoke to Mr. Johnny Colley, who

worked for several oil and gas companies for seven years before joining USACE as a Realty

Specialist based in Fort Worth, Texas. 33 Mr. Colley estimated that he acquired between 250 and




26
   Id. at ¶ 4.
27
   Id.
28
   See id. at ¶ 4 and Ex. 1, Decl. of J. Powell at ¶ 16.
29
   See Ex. 1, Decl. of J. Powell at ¶ 16.
30
   See Ex. 2, Decl. of R. Jennings at ¶ 5.
31
   Id. at ¶ 5(b).
32
   Id.
33
   Id. at ¶ 5(a).
                                                           Page 6 of 11
      Case 7:19-cv-00052 Document 30 Filed on 07/01/20 in TXSD Page 7 of 11



350 temporary rights of entry during this seven-year period, and did not pay consideration for any

of them. 34

     14. In addition, Mr. Jennings reviewed a 2010 appraisal by Mr. Stephen Roach and Cody

Knox 35, which analyzed the same type of temporary right of entry at issue here. 36 In Mr. Jennings’

professional opinion, the methodology used by Mr. Roach and Mr. Knox in their appraisal appears

to be complete, to contain adequate supporting information for the conclusions contained therein,

and to meet the Uniform Standards of Professional Appraisal Practice and the Uniform Appraisal

Standards for Federal Land Acquisitions. 37 He also considered that the type of temporary rights of

entry were the same in either market. 38 Accordingly, Mr. Jennings determined that this report is

relevant to his analysis of the same type of temporary rights of entry in Texas. 39 The conclusion

reached by Mr. Roach and Mr. Knox that temporary rights of entry have no measurable market

value is consistent with Mr. Jennings’ analysis, and his experiences with, and understanding of,

the value (or lack thereof) of these temporary rights of entry. 40

     15. Because buyers, sellers, and renters of property do not ascribe value to temporary rights of

entry such as the one acquired here, it is not surprising there are no comparable sales or market

data showing a rental rate for such easements - prospective purchasers do not typically pay for this

right. 41 Temporary rights of entry have no measurable market value for which a landowner must

be compensated, and no more than a nominal value therefore is appropriate.



34
   Id.
35
   See Exhibit A to Decl. of R. Jennings (Exhibit 2-A).
36
   Id. at ¶¶ 6-9.
37
   Id. at ¶ 8.
38
   Id. at ¶ 9.
39
   Id.
40
   Id. at ¶ 7.
41
   Cf. generally Klemic v. Dominion Transmission, Inc., 138 F. Supp. 3d 673, 689 (W.D. Va. 2015) (collecting cases
showing that the entry on private property for the purposes of surveying and other explorations does not result in a
compensable harm).
                                                     Page 7 of 11
      Case 7:19-cv-00052 Document 30 Filed on 07/01/20 in TXSD Page 8 of 11



     III.    The United States’ Policy Determination To Pay Compensation Of $100 For
             Temporary Rights Of Entry That Have No Measurable Market Value Is Proper

     16. In situations such as this, in which the estate the United States acquires has no discernible

market value, it is proper to pay nominal compensation. If a property interest has no fair market

value then resort is not had to non-comparable sales or leases; rather, a nominal amount is given

to compensate for infringement on the right to exclude. For example, in 50.822 Acres, the Fifth

Circuit affirmed an award of $100 to each landowner as nominal compensation when the estate

acquired through condemnation, a purchase option, had no market value. 42 The Court held that “it

appears that the [landowners] have failed to meet their burden of establishing the value of the

opinion. Accordingly, the district court’s award of only nominal compensation was not clearly

erroneous.” 43 A landowner “is entitled to be put in as good a position pecuniarily as if his property

had not been taken. He must be made whole but is not entitled to more.” 44

     17. Here, instead of paying $1 in compensation for a temporary right of entry that has no

measurable market value, the United States decided, as a matter of policy, to deposit an estimate

for nominal just compensation in the amount of $100. The size of the subject property over which

the United States has acquired a temporary right of entry for survey purposes is immaterial to the

amount of nominal compensation that should be paid. 45 In taking a temporary right of entry to

survey property, the United States has not taken, and the landowner does not lose use of, the

underlying property. Moreover, the contractors performing the surveys take measures to minimize


42
   50.822 Acres, 950 F.2d at 1165.
43
   Id. at 1169. See also St. Genevieve Gas Co., Inc. v. Tenn. Valley Auth., 747 F.2d 1411 (11th Cir. 1984); U.S. ex
rel. Tenn. Valley Auth. v. A Temp. Right to Enter, 4:14-CV-085-HSM-SKL, 2017 WL 2559976, at *6 (E.D. Tenn.
June 13, 2017) (holding that the landowner was entitled compensation in the nominal amount of $1 for the
temporary right of entry to survey).
44
   United States v. 320.0 Acres of Land, More or Less, in Monroe County, State of Fla., 605 F.2d 762, 780 (5th Cir.
1979).
45
   See e.g. St. Genevieve Gas Co., 747 F.2d at 1414 (rejecting the argument that the amount to be awarded as
nominal damages should be based on acreage of the property affected, because the legal entitlements acquired in
that acreage were only mineral leases).
                                                      Page 8 of 11
      Case 7:19-cv-00052 Document 30 Filed on 07/01/20 in TXSD Page 9 of 11



any impact their presence may have on any activity the landowner is performing or wants to

perform on their land. 46 And the landowner still retains the ability to exclude anyone other than

the United States for the limited purpose and time period stated in the Declaration of Taking. Thus,

nominal compensation of $100 is more than appropriate for this temporary, limited in scope, right

of entry.

     IV.     The Estimated Nominal Compensation Of $100 Does Not Include Future Damages
             Claims, Which Are Recoverable Separately, If At All

     18. The United States has no expectation that it will harm the subject property in any way when

it exercises the minimally intrusive right of entry to survey the subject property. In the unlikely

event Defendant comes to believe the United States has done so, he may submit an administrative

claim to the nearest Customs and Border Patrol location. The process by which he may file any

such administrative claim was provided to him, and his attorneys, during pre-condemnation

negotiations. 47

     19. The landowner may also pursue a future claim to recover for damages that the United States

allegedly caused to the property in the course of utilizing its right of entry. Potential avenues for

these claims include the Federal Tort Claims Act, which authorizes monetary civil claims against

the federal government for loss of property caused by the negligent act or omission of any

government employee acting within the scope of his or her employment. 48 Another potential

remedy is an inverse taking claim. Specifically, if the government damages the landowner’s

property then the landowner may claim that the government took that property interest without

providing compensation. The United States Court of Federal Claims has jurisdiction over these




46
   See Ex. 1, Decl. of J. Powell at ¶ 15.
47
   See Ex. 3, Standard Right of Entry for Survey and Site Assessment.
48
   28 U.S.C. § 1346(b) (2013).
                                                    Page 9 of 11
     Case 7:19-cv-00052 Document 30 Filed on 07/01/20 in TXSD Page 10 of 11



types of takings claims. 49 In short, if a landowner suffers physical damage to its property beyond

the limited activities identified in the estate taken during the term of temporary easement, several

potential remedies are available to recoup those damages, but they are not compensable as part of

just compensation for the property the United States temporarily acquires. 50

                                                 CONCLUSION

         The temporary easement acquired in this case has no measurable market value, and

therefore, nothing more than a nominal value should be assigned to it. Nevertheless, rather than

offer nominal compensation of $1, the United States has offered estimated compensation of $100

for a temporary, minimally invasive, limited right of entry. Defendant is free to contest the

government’s determination that a nominal amount of compensation is appropriate, but must

support his position with evidence of market value, which he has not done to date. Defendant also

has the opportunity to pursue future claims for damage to his property in exercise of this limited

right of entry. For these reasons, the government properly deposited a nominal sum of $100 in the

registry of the Court, and the Court should accept this amount as the just compensation owed.




49
   See e.g., Yokum v. United States, 11 Cl. Ct. 148, 149 (1986); Elliott v. United States, 184 Ct. Cl. 298, 304 (Ct. Cl.
1968) (discussing a damages claim for “the loss of corn which was tramped down by the surveying party”). For
Fifth Amendment takings claims against the United States seeking more than $10,000, the United States Court of
Federal Claims has exclusive jurisdiction. 28 U.S.C. § 1491(a)(1) (Tucker Act). For claims of $10,000 or less, the
Court of Federal Claims shares concurrent jurisdiction with the United States District Courts. 28 U.S.C. § 1346(a)(2)
("Little Tucker Act").
50
   See Olson v. United States, 292 U.S. 246, 257 (1934); United States v. 101.88 Acres of Land, More or less,
Situated in St. Mary Parish, State of La., 616 F.2d 762, 772 (5th Cir. 1980) (holding that a landowner is not entitled
to an award of compensation for a potential future taking).
                                                     Page 10 of 11
    Case 7:19-cv-00052 Document 30 Filed on 07/01/20 in TXSD Page 11 of 11



                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/Megan Eyes          _____
                                                      MEGAN EYES
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3135118
                                                      Florida Bar No. 0105888
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Megan.Eyes@usdoj.gov
                                                      Attorney in Charge for Plaintiff


                                   CERTIFICATE OF SERVICE

          I certify that on July 1, 2020, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record.

                                              By:     s/Megan Eyes          _____
                                                      MEGAN EYES
                                                      Assistant United States Attorney




                                            Page 11 of 11
